Name: Commission Implementing Regulation (EU) NoÃ 1146/2012 of 3Ã December 2012 amending Regulation (EC) NoÃ 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: air and space transport;  organisation of transport;  transport policy;  cooperation policy;  technology and technical regulations
 Date Published: nan

 5.12.2012 EN Official Journal of the European Union L 333/7 COMMISSION IMPLEMENTING REGULATION (EU) No 1146/2012 of 3 December 2012 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4 thereof (2), Whereas: (1) Commission Regulation (EC) No 474/2006 (3) of 22 March 2006 established the Community list of air carriers which are subject to an operating ban within the Union referred to in Chapter II of Regulation (EC) No 2111/2005. (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States and the European Aviation Safety Agency (hereinafter EASA) communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On this basis, the Community list should be updated. (3) The Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (4) Opportunity was given by the Commission to the air carriers concerned to consult documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee established by Council Regulation (EEC) No 3922/1991 of 16 December on the harmonization of the technical requirements and administrative procedures in the field of civil aviation (4). (5) The Air Safety Committee has received updates from the Commission about the on-going joint-consultations opened in the framework of Regulation (EC) No 2111/2005 and its implementing Regulation (EC) No 473/2006 (5), with competent authorities and air carriers of the following States: Algeria, Aruba, Bangladesh, Burkina Faso, Cameroon, Central African Republic, China, Comoros, Cuba, Curacao, Egypt, Ethiopia, Georgia, Guinea-Bissau, Lesotho, Malawi, Mali, Nepal, Pakistan, Russian Federation, St Maarten, Ukraine, Yemen; Eritrea, Libya; Afghanistan, Angola, Benin, Congo-Brazzaville, Democratic Republic of Congo, Djibouti, DPR of Korea, Equatorial Guinea, Gabon, Ghana, Honduras, Indonesia, Iran, Jordan, Kazakhstan, Kyrgyzstan, Liberia, Madagascar, Mauritania, Mozambique, Philippines, Rwanda, Sao Tome and Principe, Sierra Leone, Sudan, Suriname, Swaziland, Venezuela and Zambia. (6) The Air Safety Committee has heard presentations by EASA about the results of the analysis of audit reports carried out by the International Civil Aviation Organisation (ICAO hereafter) in the framework of ICAOs Universal Safety Oversight Audit Programme (USOAP). Member States were invited to prioritize ramp inspections on air carriers licensed on States for which significant safety concern(s) have been identified by ICAO or for which EASA concluded that there are significant deficiencies in the safety oversight system. Notwithstanding consultations undertaken by the Commission under Regulation (EC) No 2111/2005, this will permit to acquire further information regarding the safety performance on the air carriers licensed in these States. (7) The Air Safety Committee has heard presentations by EASA about the results of the analysis of ramp inspections carried out under the Safety Assessment of Foreign Aircraft programme (SAFA) in accordance with Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down the technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (6). (8) The Air Safety Committee has also heard presentations by EASA about the technical assistance projects carried out in States affected by measures under Regulation (EC) No 2111/2005. It was informed about the requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities with a view to resolving non compliances with applicable international standards. Member States were invited to respond to these requests on a bilateral basis in coordination with the Commission and EASA. (9) Regulation (EC) No 474/2006 should be therefore amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee. (11) Following the analysis by EASA of information resulting from SAFA ramp checks carried out on aircraft of certain Union air carriers or from standardisation inspections carried out by EASA as well as specific inspections and audits carried out by national aviation authorities, some Member States have taken certain enforcement measures. They informed the Commission and the Air Safety Committee about these measures: Greece informed that the Air Operator Certificate (AOC) of Sky Wings was suspended further to the suspension of its continuous airworthiness management organisation approval on 7 October 2012; Luxembourg informed that the AOC of Strategic Airlines was revoked on 8 October 2012 and that the air carrier has ceased to exist; Spain informed that the air carrier IMD Airways has successfully implemented corrective actions and remains on heightened surveillance; and Slovenia informed that the AOC of Linxair Business Airlines was revoked on 2 October 2012. (12) Having regard to the results of the ramp inspections carried out in 2008 and 2009 on the aircraft operated by the air carrier Air AlgÃ ©rie in the framework of the SAFA programme, the Commission had entered into formal consultations with the competent authorities of Algeria (DACM) in December 2009 as detailed in Regulations (EC) No 590/2010 (7) and (EC) No 1071/2010 (8). These formal consultations resulted in the implementation of satisfactory solutions to redress the identified safety deficiencies in the short term as well as in the development of a solid corrective and preventive action plan by DACM and the air operator Air AlgÃ ©rie for sustainable solutions. The safety performance of the air carrier Air AlgÃ ©rie continued to be verified through the results of the SAFA programme along with the monthly reports sent by DACM to the Commission on the results of their surveillance activities on the air operator as well as on the progress made in the implementation of the aforementioned corrective and preventive plans. (13) Considering the favourable trend observed on the results of the SAFA inspections since November 2010, the absence of serious safety deficiencies and the implementation of the corrective and preventive actions in accordance with the planning, the Commission decided in July 2012 to close the formal consultations with DACM under Regulation (EC) No 2111/2005 (14) In February 2012 the competent authority of Aruba committed to introduce amendments in the national legal system and to take administrative action vis-Ã -vis Comlux Aruba to ensure that by 1 August 2012 the operational control of this air carrier would be exercised from Aruba. (15) In order to obtain updated information on this issue, the Commission, EASA and certain Members of the Air Safety Committee conducted on 15 October 2012 in Brussels consultations with the competent authority of Aruba. These authorities informed and provided evidence that the flight operations legislation has been amended to strengthen the requirements regarding the establishment of the principal place of business in Aruba. These authorities also confirmed that the operational control of Comlux Aruba N.V. had been established in Aruba to their satisfaction. Changes in the organisation and accountabilities of this carrier have been implemented in that respect. Furthermore, the AOC was limited to one aircraft of type B767 and will be renewed on a year basis only, subject to satisfactory results of the continuous oversight to ensure that the organisational changes are effective. (16) The Commission noted the progress made by the competent authorities of the Aruba and encourages them to continue their efforts towards strengthening their civil aviation oversight system in compliance with international safety standards. (17) All air carriers certified in the Republic of Congo have been listed in Annex A since November 2009. The Commission and EASA held a consultation meeting with the competent authorities of the Republic of Congo (ANAC) on 12 October 2012, during which ANAC presented the progress made to date in order to alleviate the safety concerns identified by the International Civil Aviation Organisation (ICAO) at the occasion of the audit carried out in 2008 in the framework of ICAOs Universal Safety Oversight Audit Program (USOAP). (18) ANAC provided the Commission with evidence of the expiration of the AOC of the air carrier SociÃ ©tÃ © Nouvelle Air Congo and confirmed that the air carrier has ceased its activities. Consequently, on the basis of the common criteria, it should be withdrawn from Annex A. (19) ANAC provided the Commission with information indicating that an AOC was granted to the following air carriers: Canadian Airways Congo, EmÃ ©raude, Equajet and Mistral Aviation. However, ANAC did not provide the evidence that the safety oversight of these air carriers are ensured in compliance with international safety standards, on the basis of the common criteria, it is assessed that these air carriers should be included in Annex A. (20) The Commission noted the progress made by the competent authorities of the Republic of Congo and encourages them to continue their efforts towards the establishment of a civil aviation oversight system in compliance with international safety standards. (21) Air carriers certified in the Democratic Republic of Congo have been listed in Annex A since March 2006 (9).The competent authorities of the Democratic Republic of Congo have taken the initiative of re-establishing active consultations with the Commission and EASA, indicating their firm intention of conducting a thorough review and a complete overhaul of the aviation industry as well as of the national regulatory oversight authority. (22) The competent authorities of the Democratic Republic of Congo informed that an AOC was granted to the following air carriers: Air Fast Congo, Fly Congo, Katanga Express, Katanga Wings, Mango Airlines, and Will Airlift. However, since ANAC did not provide the evidence that the safety oversight of these air carriers is ensured in compliance with international safety standards, on the basis of the common criteria, it is assessed that these air carriers should be included in Annex A. (23) The competent authorities of Democratic Republic of Congo have not provided evidence that the other air carriers mentioned in Annex A have ceased operations. Consequently, on the basis of the common criteria, it is assessed that these air carriers should remain in Annex A. (24) The Commission noted the progress made by the competent authorities of the Democratic Republic of Congo and encourages them to continue their efforts towards the establishment of a civil aviation oversight system in compliance with international safety standards, while remaining committed to further develop the constructive dialogue re-established recently. (25) ICAO conducted an audit of the Netherlands Antilles (10) in 2008 and made a number of findings on all the critical elements of their safety oversight system. In particular, the competent authorities of the Netherlands Antilles did not have sufficient technical staff in the areas of personnel licensing, aircraft operations, air navigation services and aerodromes to carry out their safety oversight functions. (26) In addition, following an assessment by the Federal Aviation Administration (FAA) of the United States under the IASA programme in September 2011, CuraÃ §ao and St Maarten were downgraded from Category 1 to Category 2 because the FAA considers that they did not sufficiently comply with international safety standards. (27) Finally, ramp checks conducted under the auspices of the SAFA programme (11) during the period May 2011 to May 2012 identified findings amounting to an average of over one major finding per inspection. (28) As a result, the Commission entered into consultations with the competent authorities of CuraÃ §ao and St Maarten and wrote to them in July 2012 seeking details of what corrective actions had been put in place or are being planned. These consultations are on-going. (29) The Competent Authorities of both CuraÃ §ao and St Maarten responded to the Commission and detailed the corrective actions underway and planned to address the ICAO and FAA audit findings. (30) The Netherlands informed the Air Safety Committee that they were active in providing technical assistance to both CuraÃ §ao and St Maarten to assist them in their efforts to establish a safety oversight system that is in compliance with ICAO standards. (31) The Commission takes note of the actions by the competent authorities of CuraÃ §ao and St Maarten and encourages them to continue with determination with their efforts to address the shortcomings in their aviation safety oversight system, failing which the Commission will be compelled to take action under Regulation (EC) No 2111/2005. Member States will continue to closely monitor, via prioritised ramp checks in the framework of the SAFA programme, that the corrective actions are effective. (32) All air carriers certified in Equatorial Guinea are subject to an operational ban within the EU and listed in Annex A since March 2006. The competent authorities of the Equatorial Guinea (DGAC) provided the Commission with information indicating that an AOC was granted to the air carrier Tango Airways. As there is no evidence of any change to the capacity of DGAC to ensure the oversight of air carriers certified in that State in compliance with the applicable safety standards, on the basis of the common criteria, it is assessed that this air carrier should equally be added to Annex A. (33) As a result of findings identified during the ICAO audit of Eritrea in November 2010 ICAO notified to all Contracting States to the Chicago Convention three Significant Safety Concerns (SSC) in the areas of Operations, Airworthiness and Air Navigation Services. In addition, ICAO reported in its final audit report that the lack of effective implementation of international safety standards amounted 79,9 %. (34) Having regard to these results, the Commission entered into formal consultations with the competent authorities of Eritrea (ER-CAA) to seek details of what actions the ER-CAA had taken to address the safety deficiencies identified by the ICAO audit. (35) ER-CAA informed the Commission by letter that whilst two Significant Safety Concerns concerning Airworthiness and Air Navigation Services had been resolved, the third Significant Safety Concern concerning the certification process for the issuance of an Air Operators Certificate had yet to be resolved and would require a validation mission by ICAO for it to be removed. However, ER-CAA submissions did not contain any information concerning the corrective actions undertaken to address the outstanding Significant Safety Concern nor any information on the operational oversight of Eritrean air carriers, both of whom are authorised by Eritrea to operate into the EU. (36) The Commission invited repeatedly the ER-CAA to consultation meetings to seek further clarification of the oversight of Eritrean AOC holders. However, the ER-CAA declined to attend these meetings. (37) The ER-CAA was invited to the Air Safety Committee and made presentations on 21 November 2012. The ER-CAA informed that their Corrective Action Plan had been accepted by ICAO and, as a result of amending their primary aviation legislation and promulgating a number of civil aviation regulations, considered on their part that the Significant Safety Concern had been addressed. It was not clear whether that Eritrea had requested an ICAO Validation Mission although they are receiving support from the ICAO Regional Office Safety Team. However, in view of the Air Safety Committee, they failed to adequately demonstrate they had taken comprehensive action to address all aspects of the Significant Safety Concern. They were also unable to provide clarity on the oversight arrangements associated with the aircraft listed on AOCs issued by Eritrea which include wet leased aircraft from foreign air carriers, a consequence of which being that these aircraft are listed on several AOCs, which does not comply with international safety standards. (38) Whilst all air carriers licensed in Eritrea were invited to the Air Safety Committee, one of them, Eritrean Airlines made presentations to the Air Safety Committee on 21 November 2012. This air carrier confirmed that it operates two aircraft of type A320 to Rome under a wet lease arrangement, without providing to the satisfaction of the Air Safety Committee clarity on the operational oversight and control of its operations. (39) The Commission and the Air Safety Committee acknowledge the efforts being made to address the safety deficiencies in the civil aviation system in Eritrea. However, on the basis of the common criteria, pending the effective implementation of adequate corrective actions to remedy the deficiencies identified by ICAO and in particular the outstanding Significant Safety Concern, it is assessed that the competent authorities of Eritrea are, at this stage, not able to implement and enforce the relevant safety standards on air carriers under their regulatory control. Therefore, all air carriers certified in Eritrea should be subject to an operating ban and included in Annex A. (40) Once the outstanding significant safety concern is closed to the satisfaction of ICAO, and the major findings of the ICAO audit have been satisfactorily addressed, the Commission is ready to organise, with the assistance of the EASA and the support of Member States, an on-site assessment to verify the progress achieved and prepare a review of the case at the Air Safety Committee. (41) The competent authorities of Honduras requested in June 2012 the removal of Rollins Air from the safety list on the basis of the suspension of its AOC. They provided evidence on 21 November 2012 that the AOC of Rollins Air, which had been suspended for six months, had expired and was eventually cancelled on 24 September 2012. Consequently, on the basis of the common criteria, Rollins Air should be removed from Annex A. (42) Consultations with the competent authorities of Indonesia (DGCA) continue with the view to monitoring the progress of the DGCA in ensuring that the safety oversight of all air carriers certified in Indonesia is in compliance with international safety standards. (43) On 18 October 2012 a videoconference was held between the Commission, EASA and the DGCA during which the DGCA provided an update regarding certain air carriers under their oversight. They informed that five new air carriers had been certified, namely Jayawijaya Dirantara on 16 April 2012, Pacific Royale Airways on 29 May 2012, Citilink Indonesia on 22 June 2012, Angkasa Super Services on 7 June 2012, and Air Born Indonesia on 6 March 2012. However, since DGCA did not provide the evidence that the safety oversight of these air carriers is ensured in compliance with international safety standards, on the basis of the common criteria, it is assessed that these carriers should be included in Annex A. (44) In addition, the DGCA informed that PT Sampoerna Air Nasantara had changed its name to PT Pegasus Air Services, and PT Nyaman Air had changed its name to PT Heavy Lift, and that therefore their names should be amended in Annex A. (45) DGCA also informed and provided confirmation that the AOC of Dirgantara Air Service had been revoked on 25 May 2012. Therefore, on the basis of the common criteria, it is assessed that this air carrier should be removed from Annex A. (46) The DGCA also briefed on the results of a US Federal Aviation Administration (FAA) assessment visit to Indonesia which took place in September 2012. Whilst the FAA noted improvements in the aviation safety oversight system over the past years, the FAA made a number of observations and recommendations in relation to inspector training, the surveillance of foreign aviation activities, enforcement policy and procedures, particularly concerning the use of fines, and the need to improve some local facilities. The DGCA agreed to provide a copy of the formal report of the assessment visit as soon as it became available. (47) The Commission and the Air Safety Committee noted the sound progress made by the Competent Authorities of Indonesia and continue to encourage their efforts towards completing their work of establishing an aviation system fully compliant with ICAO Standards. (48) Consultations with the competent authorities of Kazakhstan have continued actively. The competent authorities of Kazakhstan made several submissions, based on which the Commission, assisted by EASA, held a consultation meeting on 17 October 2012. The competent authorities of Kazakhstan were also heard by the Air Safety Committee on 21 November 2012 and made presentations in that respect. (49) The competent authorities of Kazakhstan reported that they are progressing in an ambitious reform of the aviation sector undertaken since 2009 with a view to enhancing air safety. Following the adoption of a new civil aviation code in July 2010 and the adoption of more than 100 specific aviation regulations, the competent authorities are now progressing in their implementation. They are also progressing in their capacity building with the establishment of a Flight Safety Assessment Centre and the recruitment of additional qualified inspectors, to be continued in the coming months. They are also progressing in the recertification of aircraft and operators. (50) The competent authorities of Kazakhstan informed that they continued to take enforcement actions. By order of the Minister of Transport and Communications of 3 July 2011 on the establishment of flight operations rules for the civil aviation of the Republic of Kazakhstan, from 1 November 2012 onwards Soviet-built aircraft not in compliance with ICAO safety standards are not allowed to operate anymore within the Kazakh airspace; consequently the competent authorities of Kazakhstan banned the operations of 7 aircraft of type Yak-40, 2 aircraft of type Antonov 12, 5 aircraft of type Antonov 24 and 1 aircraft of type Tu-134 (12). (51) The competent authorities of Kazakhstan also informed the Commission that 5 air carriers had terminated their operations and provided evidence that their AOC had expired and were not renewed; these air carriers are: Asia Wings, Minas, Skybus, Skyjet and Sayakhat Airlines. Consequently, on the basis of the common criteria, these air carriers should be withdrawn from Annex A. (52) The competent authorities of Kazakhstan further informed the Commission that 4 airlines previously involved in commercial air transport have ceased this activity, reduced their fleet and have been recertified under aerial work; these airlines are: Aero Aircompany, AK Suncare Aircompany, Kazair West, Ust-Kamenogorsk Air division of EKA. Consequently, on the basis of the common criteria, these air carriers should be withdrawn from Annex A. (53) The competent authorities of Kazakhstan informed that by order of the Prime Minister no new AOC can be granted until the competent authorities are in position to fully discharge their responsibilities towards ICAO. (54) Air Astana was heard by the Air Safety Committee on 21 November 2012 with the view to provide updates on its fleet which is currently undergoing a renewal and made submissions in that respect. They informed that several aircraft had been phased out and that new aircraft are being phased in within the existing B767, B757 A320 series and Fokker 50 fleets, fleets that are already mentioned under Annex B. Air Astana stated and provided evidence that the safety performance of its fleet has improved. The competent authorities of Kazakhstan stated that the operations of the aircraft currently on the AOC are subject to a certain continuing oversight. The competent authorities of Aruba also provided evidence that the airworthiness of the Aruban registered aircraft currently on the AOC of Air Astana are subject to continuing oversight in accordance with international safety standards and that they are satisfied with the airworthiness standards demonstrated. In addition, Member States and EASA confirmed that no specific concern arose from ramp checks carried out at European airports in the framework of the SAFA programme. Consequently, in accordance with the common criteria, Annex B should be amended to allow, within the current level of operations, the operation of aircraft of type B767, B757, A320 series and Fokker 50 that are or will be listed on the AOC of Air Astana provided such aircraft are registered in Aruba and the AOC and all changes thereto are timely submitted to the Commission and Eurocontrol. (55) Member States will verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of Air Astana pursuant to Regulation (EU) No 965/2012. Should the results of such checks, or any other relevant safety information, indicate that international safety standards are not being met, the Commission will be forced to take action under the auspices of Regulation (EC) No 2111/2005. (56) The Commission continues to support the ambitious reform of the civil aviation system undertaken by the authorities of Kazakhstan and invites these authorities to continue with determination their efforts towards the establishment of a civil aviation oversight system in compliance with international safety standards. To that end, it encourages these authorities to continue the implementation of the corrective action plan agreed with ICAO, focusing in priority on the two outstanding Significant Safety Concerns and the recertification of all operators under their responsibility. Once those significant safety concerns are closed to the satisfaction of ICAO, the Commission is ready to organise, with the assistance of the EASA and the support of Member States, an on-site assessment to verify the progress achieved and prepare a review of the case at the Air Safety Committee. (57) The air carriers established in the Kyrgyz Republic have been subject to an operating ban since 2006. The Commission, assisted by EASA, held a consultation meeting on 5 October 2012 with the competent authorities of Kyrgyzstan, during which these authorities indicated that the Kyrgyzstan had adopted a new legal framework and that the exit from the safety list was a priority for the government. (58) The competent authorities of Kyrgyzstan provided information indicating that the following air carriers had changed their names: Eastok Avia into Air Bishkek and Dames into State Aviation Enterprise under the Ministry of Emergency Situations (SAEMES). Therefore, Annex A should be amended accordingly. (59) The competent authorities of Kyrgyzstan informed that an AOC has been granted to the following air carriers: Manas Airways, Supreme Aviation and Sky KG Airlines. However, they did not provide the evidence that the safety oversight of these air carriers are ensured in compliance with international safety standards. Therefore, on the basis of the common criteria, it is assessed that these air carriers should be included in Annex A. (60) The competent authorities of Kyrgyzstan provided the Commission with evidence of the revocation of the following AOCs: Trast Aero, Asian Air and Kyrgyzstan Airlines. In addition, they informed that the AOCs of Aerostan and Itek Air had expired and had not been renewed. Consequently, on the basis of the common criteria, these air carriers should be withdrawn from Annex A. (61) Upon agreement with the competent authorities of Kyrgyzstan, the Commission remains committed to organise, with the assistance of EASA and the support of Member States, a safety assessment mission to Kyrgyzstan to verify on-site the implementation of the new rules and the satisfactory oversight of certain air carriers certified in Kyrgyzstan. (62) Consultations with the competent authorities of Libya (LCAA) continue with the aim of confirming that Libya is progressing in its work to reform its civil aviation safety system, and in particular ensuring that the safety oversight of all air carriers certified in Libya is in compliance with international safety standards. (63) The LCAA, and representatives of Afriqiyah, Libyan Airlines and Buraq Air, met with the Commission, EASA, and certain members of the Air Safety Committee on 15 October 2012 to brief on progress. The LCAA informed that they had taken regulatory action by revoking the AOCs (13) of 16 of the 26 Libyan air carriers. They had employed consultants in the short term and ICAO assistance in the long term to provide technical support, and that they were in the process of recruiting a number of additional pilots and engineers to act as inspecting staff. (64) The LCAA further informed that they were embarking on a five stage recertification process of all Libyan air carriers, commencing with Libyan Airlines and Afriqiyah, and would report on progress and provide the audit reports when they became available. At the same time they would develop and implement an annual oversight system to ensure continued compliance of ICAO standards by their air carriers. (65) The Air Safety Committee heard presentations from the LCAA, Libyan Airlines and Afriqiyah on 21 November 2012. The LCAA stated clearly that unsafe operations would not be tolerated in Libya. They confirmed the details provided at the meeting of the 16 October, in particular that the investigation report on the Afriqiyah A330 accident would be published before February 2013, that the recertification process is planned to be completed in the case of Libyan Airlines and Afriqiyah by December 2012 and for the remaining air carriers by December 2013. They also informed that they would continue to take enforcement action where necessary to contain safety risks, as they did in the case of the temporary grounding of an A320. (66) Libyan Airlines informed its safety management processes had been improved as well as the training of its crew. (67) Afriqiyah informed the Air Safety Committee about its quality assurance system and the use of external training organisations. The air carrier also stated that, as a result of the A330 accident, the flight schedules were modified to reduce the risk of pilot fatigue, a pilot training programme on go-around procedures was carried out and external expertise was brought in to assist in developing safety programmes. The air carrier also expressed the desire to operate to Spain, France, the United Kingdom, Italy, Germany and Austria, once the LCAA had lifted their current restrictions. (68) The Commission and Air Safety Committee were encouraged by the sound plan of the LCAA to address the safety deficiencies in their aviation system, the realistic timescales for actions, and the progress made to date. They noted that the LCAA would retain the current restrictions on each Libyan air carriers operations into the EU, Norway, Switzerland and Iceland until such time as a full five stage recertification has been completed and any significant findings closed, following which, and in agreement with the Commission, individual air carriers could be permitted to recommence commercial flights to the EU, Norway, Switzerland and Iceland. (69) Furthermore, for each air carrier recertified, the LCAA committed to submit to the Commission detailed information on the recertification process and meet with the Commission and Member States to discuss in detail the relevant audits, findings, remedial actions taken and closure actions, together with details of the plans for continuing oversight before any relaxations of restrictions are agreed. Should this information fail to demonstrate to the satisfaction of the Commission and Member States that the recertification process had been effectively completed and a sustainable continued oversight is in place in accordance with ICAO standards, the Commission would be compelled to take measures to prevent air carriers from operating into the EU, Norway, Switzerland and Iceland airspace. If further clarification is needed the Commission may decide to conduct an on-site visit prior to any relaxation in restrictions. (70) For air carriers that are subsequently permitted to operate into the EU, the Member States will verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EU) No 965/2012. Should the results of such checks, or any other relevant safety information, indicate that international safety standards are not being met the Commission will be forced to take action under the auspices of Regulation (EC) No 2111/2005. (71) Air carriers certified in Mauritania have been listed in Annex A since November 2010 (14). The competent authorities of Mauritania (ANAC) have since then engaged in active consultations with the Commission with the view to update on progress made in the reform of the regulation of civil aviation and made numerous submissions in that respect. Two meetings were held with ANAC and Mauritania Airlines on 24 September and 10 October 2012. ANAC and Mauritania Airlines International were also heard by the Air Safety Committee on 21 November 2012. (72) ANAC informed that decisive actions were undertaken to reform the safety oversight system and that a number of achievement have already been obtained: in particular, the establishment of a new civil air code, the amendment of the civil aviation legislation to align it with the Annexes to the Chicago Convention, changes to the ANACs management, structure and staffing and the establishment of a complete set of procedures for the certification and the continuous surveillance of air carriers. (73) ANAC informed that they have taken effective enforcement actions. ANAC confirmed in particular that the AOC of Mauritania Airways expired on 15 December 2010 and was not renewed as the air carrier ceased its activity. ANAC also informed that the certificates and derogations held by the air carrier Class Aviation were revoked in January 2011. (74) ICAO carried out two coordination and validations missions (ICVM) in Mauritania in April and September 2012 to validate the progress made by the State. The final reports stemming from these missions confirm that major progress has been achieved, with a 47 % improvement in the overall compliance with international safety standards. ICAO confirmed to the Commission on 1 October 2012 the exceptional progress made by ANAC. However, these missions also concluded on the need to continue the effective implementation of all corrective actions, notably with regard to the surveillance obligations and the resolution of identified safety concerns, where ICAO reports the lack of effective implementation of international safety standards reaches 51 % and 58 % respectively. ANAC indicated it intends to pursue its actions with determination to improve further the compliance with ICAO standards. (75) In its consultations with ANAC, the Commission specifically assessed the robustness of the safety oversight of Mauritania Airlines International. Deficiencies had been identified in the initial certification of Mauritania Airlines International as its AOC was issued on 8 May 2011 without providing evidence that the non-compliance identified during the initial certification of the airline, in particular the RVSM (reduced vertical separation minima) authorisations, the lack of flight data monitoring and the lack of ground personnel, had been effectively rectified prior to the issuance of the AOC. However, ANAC and Mauritania Airlines International reported and provided evidence that all deficiencies were resolved on 25 October 2012. ANAC also stated and provided evidence that the air carrier is now subject to adequate continuous oversight in accordance with international safety standards. (76) The Air Safety Committee welcomes the major progress reported by the competent authorities of Mauritania in the rectification of the deficiencies identified by ICAO and the resolution of the deficiencies identified in the initial certification of Mauritania Airlines International. Taking into account the effective enforcement actions decided and implemented by ANAC with regard to the other air carriers which are no longer in existence, on the basis of the common criteria, it is assessed that all air carriers certified in Mauritania should be removed from Annex A. (77) ANAC stated and confirmed in writing that Mauritania Airlines International does not intend to resume flights to the EU in the short term, except to Las Palmas de Gran Canaria (Spain) and not before February 2013. (78) The competent authorities of Spain indicated that they had provided technical assistance to ANAC and confirmed that they were satisfied with the flights resuming to Las Palmas de Gran Canaria. (79) Member States will verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of air carriers licensed in Mauritania pursuant to Regulation (EU) No 965/2012. (80) The Commission intends to carry out, with the assistance of EASA and the support of Member States, an on-site safety assessment visit to confirm the satisfactory implementation of the measures taken by ANAC. (81) Should the results of ramp checks or any other relevant safety information indicate that international safety standards are not being met, the Commission will be forced to take actions under the auspices of Regulation (EC) No 2111/2005. (82) Air carriers certified in the Philippines have been listed in Annex A since 31 March 2010 (15). Consultations with the competent authorities of the Philippines (CAAP) have since then been pursued with the view to obtain updates on progress made in the reform of the regulation of civil aviation. Several submissions were made and a videoconference was held on 18 November 2012 between the Commission, assisted by EASA, and the CAAP. (83) CAAP informed that ICAO carried out an on-site coordination and validation mission (ICVM) in October 2012, and gave a view on its preliminary results, which reveal a 7 % improvement in the overall compliance to ICAO standards. However, the Significant Safety Concern notified by ICAO to all Contracting Parties to the Chicago Convention with regard to the safety oversight of air operators would remain open and further safety concerns were raised by ICAO regarding the aircraft registry. (84) CAAP confirmed that AviaTour FlyIn was involved in a second fatal accident on 18 August 2012, in addition to the fatal accident occurred on March 2012 (16). The CAAP did not respond adequately to requests for information by the Commission, failing in particular to provide information on the validity of the AOC of this air carrier which, according to previous submissions, was due to expire on 14 August 2012, and on the on-going results of the accident investigations on both accidents. (85) Whilst the Commission had received information that the air carriers South West Air Corporation, Airgurus and Skyjet would have started commercial air transport, the CAAP did not respond adequately to requests for information by the Commission, failing in particular to provide the AOCs of these air carriers together with the complete operations specifications; the CAAP also failed to demonstrate that the certification and continuous oversight of these air carriers comply fully with the applicable international safety standards. Therefore, on the basis of the common criteria, it is assessed that these air carriers should be equally included in Annex A. (86) The Commission continues to support the reform of the civil aviation system undertaken by the competent authorities of the Philippines and invites these authorities to continue with determination their efforts towards the establishment of a civil aviation oversight system in compliance with international safety standards. To that end, it encourages these authorities to continue the implementation of the corrective action plan agreed with the FAA and ICAO, focusing in priority on the outstanding Significant Safety Concerns, the recertification of all operators under their responsibility and effective enforcement actions in case of safety concerns or violations of the applicable legislation. Once the FAA has modified its assessment of the Philippines compliance with international safety standards and all Significant Safety Concerns are closed to the satisfaction of ICAO, the Commission is ready to organise, with the assistance of the EASA and the support of Member States, an on-site assessment to verify the progress achieved and prepare a review of the case at the Air Safety Committee. (87) The Commission, assisted by EASA, carried out a safety assessment visit to the Hashemite Kingdom of Jordan between 30 September and 4 October 2012 in order to verify the satisfactory implementation of the measures undertaken by the competent authorities for civil aviation (Civil Aviation Regulatory Commission  CARC) and the air carrier Jordan Aviation (PSC) to address the safety concerns described in Regulation (EC) No 1197/2011. (88) During the visit, CARC provided the assessment team with evidence of the effectiveness of its corrective and preventive action plan developed and implemented after the imposition of the EU operational restrictions on the air carrier Jordan Aviation. It also demonstrated that it was now capable of discharging its obligations under ICAO standards for the oversight of operators to whom it had issued an AOC. The assessment team reported a credible commitment by CARC to implement its corrective and preventive action plan, significant improvements achieved to date as well as its open, cooperative and constructive approach in addressing shortfalls identified in their procedures. While receiving confirmation that the existing procedures for oversight can guarantee that the air carriers undertake timely effective corrective actions in case safety deficiencies would be identified, the assessment team identified however areas for improvements, notably with regard to the procedure related to the approval of Minimum Equipment List (MEL) as well as the one related to the approval of the transport of dangerous goods. (89) Since November 2011 the air carrier Jordan Aviation was subject to heightened surveillance by CARC through an intensive focus on ramp inspections, en-route inspections, aircraft airworthiness reviews and Continuous Airworthiness Management Organisation reviews. Jordan Aviation was also assessed for compliance with Jordan Civil Aviation Regulations during an annual audit. The results of these audits pointed to a significant improvement in the field of the management of the continuing airworthiness. In addition, further to the request of the air operator to add a new type of aircraft (Airbus A330-200) to its fleet, CARC proceeded with an assessment of the ability of Jordan Aviation for the induction of a new aircraft type. The variation of the AOC was completed on 9 May 2012 and the Airbus A330-200 was added to Jordan Aviation AOC Operations Specifications. (90) During the visit the assessment team was provided with evidence of the effectiveness of the corrective and preventive action plan developed and implemented by Jordan Aviation. Whilst the air carrier was able to demonstrate that the system put in place for management of continuing airworthiness is now adequate to ensure the air carriers aircraft remain airworthy, the team identified however areas for improvement, notably with regard to the procedures for the operation of a new route and the crew planning. (91) Following the request made by CARC and Jordan Aviation for the reassessment of the operating restrictions imposed by Regulation (EC) No 1197/2011 and considering that the conditions therefore were met, CARC and Jordan Aviation were invited to make presentations to the Air Safety Committee. The hearing took place on 21 November 2012. During the meeting CARC and Jordan Aviation also provided the details of the corrective action plan set up to address the observations made during the on-site visit. (92) The Air Safety Committee welcomed the improvements achieved by CARC and Jordan Aviation in the implementation of international safety standards and considered that further limitations of this air carrier are no longer necessary. Therefore, on the basis of the common criteria, it is assessed that Jordan Aviation should be removed from Annex B. (93) Member States will verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Regulation (EU) No 965/2012. (94) The air carrier Air Madagascar is subject to operational restrictions and is listed in Annex B pursuant to Regulation (EC) No 390/2011.Consultations with the competent authorities of Madagascar (ACM) and the Air Madagascar have since been pursued with the view to get updates on progress made in the implementation of corrective actions. (95) ICAO carried out a Coordinated Validation Mission (ICVM) from 21 to 25 May 2012 which confirmed some progress as the lack of effective implementation of ICAO standards was evaluated at 44,4 % down from 70,7 %. However the mission also concluded on the need to continue the effective implementation of all corrective actions, notably with regard to the provisions for the training and qualification of technical personnel, the surveillance obligations and the resolutions of safety concerns where respectively 67 %, 58 % and 86 % of ICAO standards were not effectively implemented. (96) ACM and the air carrier Air Madagascar requested to be heard by the Air Safety Committee and did so on 20 November 2012. They presented the progress made in the implementation of their respective action plans. ACM also informed they have entered into a two-year contract to obtain external technical assistance to support their safety oversight. The Air Safety Committee took note of the progress reported and welcomed the efforts made by ACM to improve its capacity to fulfil its obligations with regard to the ICAO requirements. (97) The Air Safety Committee encourages ACM to continue its efforts towards resolution of all non-compliance findings identified during the ICVM audit carried out by ICAO and especially in the field of the surveillance of the air operators certified in Madagascar. The Commission, assisted by the EASA and with the support of the Member States, is ready to carry out an assessment on site once the implementation of the action plans by ACM and Air Madagascar has sufficiently advanced. (98) The Commission, assisted by the EASA and certain Member States, carried out a safety assessment visit to the Russian Federation from 4 to 8 June 2012 in order to verify the satisfactory implementation of the measures undertaken by the competent authorities of the Russian Federation (FATA) and the air carrier VIM AVIA certified in the Russian Federation to address the safety concerns described in Commission Implementing Regulations (EC) No 1197/2011 (17) and (EU) No 295/2012 (18).This safety assessment included visits to FATA headquarters as well as VIM AVIA headquarters, to the air carriers maintenance facilities at Domodedovo airport and a ramp check of one aircraft of its fleet. The results of this assessment revealed that overall VIM AVIA has progressed with the establishment of a safety management system. With regard to VIMA AVIAs corrective action plans, however, it appeared that three out of the 12 corrective actions could not be considered to be effectively implemented. VIM AVIA was invited to review and complete its action plan accordingly before resuming flights into the EU. (99) On 20 June 2012, FATA informed the Commission that the air carrier had been reauthorized, with effect from that date, to fly to and from the EU on grounds that it had successfully completed additional corrective actions related to these three areas. (100) The Commission, after reviewing the additional measures reported, expressed concerns that the company could have completed them effectively in such a short time. The attention of the Russian competent authorities was also drawn to the unsatisfactory results of a ramp inspection carried out in Spain on 26 June 2012 (19), which pointed to deficiencies in VIM AVIAs continuous airworthiness and maintenance departments. The Russian competent authorities were also invited to provide information on a serious incident occurred to VIM AVIA on 24 June 2012. (101) In view of the above, the Commission, EASA and certain Members of the Air Safety Committee held a meeting on 19 October 2012 with the Russian competent authorities and VIM AVIA. VIM AVIA reported that corrective measures had been undertaken and closed with regard to all open issues identified in the final report of the safety assessment mission in Russia carried out in June 2012 and provided evidence for closure actions after the meeting. FATA informed that two investigations had been opened following a serious incident occurred to VIM AVIA on 24 June 2012 and provided a summary of their conclusions. (102) Spain confirmed to the Air Safety Committee that all findings of the later ramp inspections performed in Spain to VIM AVIA had been closed. Spain also informed about a meeting held in Madrid with VIM AVIA representatives and noted the cooperative attitude of this company. (103) Member States will verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier at European airports. Should the results of these ramp inspections show a repetition of safety concerns regarding the operations of VIM AVIA, the Commission will be compelled to take action under in the framework of Regulation (EC) No 2111/2005. (104) On 9 May 2012 the Competent Authorities of Rwanda wrote to the Commission and provided evidence that Silverback Cargo Freighters AOC had been revoked on 30 October 2009. Therefore, on the basis of the common criteria, it is assessed that Silverback Cargo Freighters should be removed from Annex A. (105) The Commission and the Air Safety Committee notes, however, that Rwanda remains subject to a Significant Safety Concern issued following the ICAO USOAP audit in 2007 and notified by ICAO to all States Party to the Chicago Convention. The Commission therefore encourages the competent authorities of Rwanda to continue their efforts in addressing the safety issues and will continue to closely monitor the aviation safety situation in Rwanda to ensure that any remaining safety concern is effectively addressed. HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by the text set out in Annex A to this Regulation. 2. Annex B is replaced by the text set out in Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 2012. For the Commission, On behalf of the President, JoaquÃ ­n ALMUNIA Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 143, 30.4.2004, p. 76. (3) OJ L 84, 23.3.2006, p. 14. (4) OJ L 373, 31.12.1991, p. 4. (5) OJ L 84, 23.3.2006, p. 8. (6) OJ L 296 25.10.2012, p 1. (7) OJ L 170, 6.7.2010, p. 9. (8) OJ L 306, 23.11.2010, p. 44. (9) Recitals (60) to (64) of Regulation (EC) No 474/2006 of 22 March 2006, OJ L 84, 23.3.2006, p. 18. (10) In October 2010 the Netherlands Antilles (being part of the Kingdom of the Netherlands) were dissolved and two new countries were created: CuraÃ §ao and Sint Maarten. The Kingdom of the Netherlands now consists of four countries: the Netherlands (in Europe), Aruba, CuraÃ §ao and Sint Maarten. CuraÃ §ao and Sint Maarten are the legal successors of the Netherlands Antilles and therefore share the same aircraft register (PJ). Since October 2010 both countries have to organize their aviation safety oversight system for themselves and each country has created its own competent authorities. Because of the interdependencies between the two countries, the cases are reviewed in parallel. (11) CAA-NL-2012-30, CAA-NL-2012-154, CAA-NL-2012-155, CAA-NL-2012-156, CAA-NL-2012-161, CAA-NL-2012-162; DGAC/F-2011-1628, DGAC/F-2011-1640, DGAC/F-2011-2007, DGAC/F-2011-2329, DGAC/F-2012-230, DGAC/F-2012-231, DGAC/F-2012-603, DGAC/F-2012-693. (12) 7 aircraft of type Yak-40; 2 aircraft of type Antonov 12; 5 aircraft of type Antonov 24; 1 aircraft of type Tu-134. (13) International Company, Tobruk Air Transport, Awsaj Aviation Service, Kalat Aleker Air Company, Alajniha Air Transport, Nayzak Air Transport, Qurina Air Services, Libyan Air Cargo, Air One Nine, Gulf Pearal Airlines, Horizon Airline, North African Air Transport, Madina Air, Assanad Aviation, Benina Air, Awas Aviation. (14) Recitals (43) to (51) of Regulation (EU) No 1071/2010 of 22 November 2010, OJ L 306, 23.11.2010, p. 49. (15) Recitals (74) to (87) of Regulation (EU) No 273/2010 of 30 March 2010, OJ L 84, 31.3.2010, p. 32. (16) Recital (43) of Regulation (EU) No 295/2012 of 3 April 2012, OJ L 98, 4.4.2012, p. 17. (17) OJ L 303, 22.11.2011, p. 14. (18) OJ L 98, 4.4.2012, p. 13. (19) No AESA-E-2012-392 ANNEX ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname CONSORCIO VENEZOLANO DE INDUSTRIAS AERONAUTICAS Y SERVICIOS AEREOS, S.A. CONVIASA  VCV-DB-10 VCV Bolivarian Republic of Venezuela MERIDIAN AIRWAYS LTD AOC 023 MAG Republic of Ghana All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan PAMIR AIRLINES Unknown PIR Islamic Republic of Afghanistan SAFI AIRWAYS AOC 181 SFW Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including Republic of Angola AEROJET AO 008-01/11 Unknown Republic of Angola AIR26 AO 003-01/11-DCD DCD Republic of Angola Air Gicango 009 Unknown Republic of Angola AIR JET AO 006-01/11-MBC MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola Diexim 007 Unknown Republic of Angola FLY540 AO 004-01 FLYA Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO AO 005-01/11 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola SONAIR AO 002-01/10-SOR SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including Republic of Benin AERO BENIN PEA No 014/MDCTTTATP-PR/ANAC/DEA/SCS AEB Republic of Benin AFRICA AIRWAYS Unknown AFF Republic of Benin ALAFIA JET PEA No 014/ANAC/MDCTTTATP-PR/DEA/SCS N/A Republic of Benin BENIN GOLF AIR PEA No 012/MDCTTP-PR/ANAC/DEA/SCS. BGL Republic of Benin BENIN LITTORAL AIRWAYS PEA No 013/MDCTTTATP-PR/ANAC/DEA/SCS. LTL Republic of Benin COTAIR PEA No 015/MDCTTTATP-PR/ANAC/DEA/SCS. COB Republic of Benin ROYAL AIR PEA No 11/ANAC/MDCTTP-PR/DEA/SCS BNR Republic of Benin TRANS AIR BENIN PEA No 016/MDCTTTATP-PR/ANAC/DEA/SCS TNB Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo CANADIAN AIRWAYS CONGO RAC06-012 Unknown Republic of Congo EMERAUDE RAC06-008 Unknown Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo EQUAJET RAC06-007 Unknown Republic of Congo EQUATORIAL CONGO AIRLINES S.A. RAC 06-014 Unknown Republic of Congo MISTRAL AVIATION RAC06-011 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 Unknown Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (DRC), including Democratic Republic of Congo (RDC) AFRICAN AIR SERVICE COMMUTER 104/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (RDC) AIR FAST CONGO 409/CAB/MIN/TVC/0039/2010 Unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/TVC/0053/2010 Unknown Democratic Republic of Congo (RDC) AIR KATANGA 409/CAB/MIN/TVC/0056/2010 Unknown Democratic Republic of Congo (RDC) AIR TROPIQUES 409/CAB/MIN/TVC/00625/2010 Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 106/CAB/MIN/TVC/2012 BUL Democratic Republic of Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 BRV Democratic Republic of Congo (RDC) BUSINESS AVIATION 409/CAB/MIN/TVC/048/09 ABB Democratic Republic of Congo (RDC) BUSY BEE CONGO 409/CAB/MIN/TVC/0064/2010 Unknown Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 105/CAB/MIN/TVC/2012 CER Democratic Republic of Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 Unknown Democratic Republic of Congo (RDC) CONGO EXPRESS 409/CAB/MIN/TVC/083/2009 EXY Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TVC/0050/2010 CAA Democratic Republic of Congo (RDC) DOREN AIR CONGO 102/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (RDC) ENTREPRISE WORLD AIRWAYS (EWA) 409/CAB/MIN/TVC/003/08 EWS Democratic Republic of Congo (RDC) FilaIR 409/CAB/MIN/TVC/037/08 FIL Democratic Republic of Congo (RDC) FLY CONGO 409/CAB/MIN/TVC/0126/2012 Unknown Democratic Republic of Congo (RDC) GALAXY KAVATSI 409/CAB/MIN/TVC/027/08 Unknown Democratic Republic of Congo (RDC) GILEMBE AIR SOUTENANCE (GISAIR) 409/CAB/MIN/TVC/053/09 Unknown Democratic Republic of Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2011 Unknown Democratic Republic of Congo (RDC) GOMAIR 409/CAB/MIN/TVC/011/2011 Unknown Democratic Republic of Congo (RDC) HEWA BORA AIRWAYS (HBA) 409/CAB/MIN/TVC/038/08 ALX Democratic Republic of Congo (RDC) International Trans Air Business (ITAB) 409/CAB/MIN/TVC/0065/2010 Unknown Democratic Republic of Congo (RDC) JET CONGO AIRWAYS Unknown Unknown Democratic Republic of Congo (RDC) KATANGA EXPRESS 409/CAB/MIN/TVC/0083/2010 Unknown Democratic Republic of Congo (RDC) KATANGA WINGS 409/CAB/MIN/TVC/0092/2011 Unknown Democratic Republic of Congo (RDC) KIN AVIA 409/CAB/MIN/TVC/0059/2010 Unknown Democratic Republic of Congo (RDC) KORONGO AIRLINES 409/CAB/MIN/TVC/001/2011 Unknown Democratic Republic of Congo (RDC) Lignes AÃ ©riennes Congolaises (LAC) Ministerial signature (ordonnance No 78/205) LCG Democratic Republic of Congo (RDC) MALU AVIATION 098/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (RDC) MANGO AIRLINES 409/CAB/MIN/TVC/009/2011 Unknown Democratic Republic of Congo (RDC) MANGO AVIATION 409/CAB/MIN/TVC/034/08 Unknown Democratic Republic of Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TVC/025/08 Unknown Democratic Republic of Congo (RDC) SERVICES AIR 103/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (RDC) STELLAR AIRWAYS AAC/DG/DTA/TM/787/2011 Unknown Democratic Republic of Congo (RDC) SWALA AVIATION 409/CAB/MIN/TVC/0084/2010 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TVC/044/09 Unknown Democratic Republic of Congo (RDC) TRACEP CONGO/TRACEP CONGO AVIATION 409/CAB/MIN/TVC/0085/2010 Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICES 409/CAB/MIN/TVC/073/2011 Unknown Democratic Republic of Congo (RDC) WILL AIRLIFT 409/CAB/MIN/TVC/0247/2011 Unknown Democratic Republic of Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TVC/039/08 WDA Democratic Republic of Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TVC/049/09 Unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea Cronos AIRLINES 2011/0004/MTTCT/DGAC/SOPS Unknown Equatorial Guinea CEIBA INTERCONTINENTAL 2011/0001/MTTCT/DGAC/SOPS CEL Equatorial Guinea Punto Azul 2012/0006/MTTCT/DGAC/SOPS Unknown Equatorial Guinea TANGO AIRWAYS Unknown Unknown Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Eritrea, including Eritrea ERITREAN AIRLINES AOC No 004 ERT Eritrea NASAIR ERITREA AOC No 005 NAS Eritrea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Mandala Airlines, EkspresTransportasiAntarbenua, Indonesia Air Asia and Metro Batavia, including Republic of Indonesia AIR BORN INDONESIA 135-055 Unknown Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALFA TRANS DIRGANTATA 135-012 Unknown Republic of Indonesia ANGKASA SUPER SERVICES 135-050 Unknown Republic of Indonesia ASCO NUSA AIR 135-022 Unknown Republic of Indonesia ASI PUDJIASTUTI 135-028 Unknown Republic of Indonesia AVIASTAR MANDIRI 135-029 Unknown Republic of Indonesia CITILINK INDONESIA 121-046 Unknown Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Republic of Indonesia EASTINDO 135-038 Unknown Republic of Indonesia Enggang Air Service 135-045' Unknown Republic of Indonesia Ersa Eastern Aviation 135-047 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia HEAVY LIFT 135-042 Unknown Republic of Indonesia INDONESIA AIR TRANSPORT 121-034 IDA Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JAYAWIJAYA DIRGANTARA 121-044 Unknown Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 Unknown Republic of Indonesia KAL STAR 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia LION MENTARI AIRLINES 121-010 LNI Republic of Indonesia MANUNGGAL AIR SERVICE 121-020 Unknown Republic of Indonesia Matthew Air Nusantara 135-048 Unknown Republic of Indonesia MERPATI NUSANTARA AIRLINES 121-002 MNA Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 Unknown Republic of Indonesia NUSANTARA BUANA AIR 135-041 Unknown Republic of Indonesia PACIFIC ROYALE AIRWAYS 121-045 Unknown Republic of Indonesia PEGASUS AIR SERVICES 135-036 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SKY AVIATION 135-044 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURVEI UDARA PENAS 135-006 Unknown Republic of Indonesia SURYA AIR 135-046 Unknown Republic of Indonesia TransNusa Aviation Mandiri 121-048 Unknown Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 Unknown Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 Unknown Republic of Indonesia TRI MG INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of Kazakhstan, with the exception of Air Astana, including Republic of Kazakhstan AIR ALMATY AK-0453-11 LMY Republic of Kazakhstan AIR TRUST AIRCOMPANY AK-0455-12 RTR Republic of Kazakhstan ASIA CONTINENTAL Airlines AK-0317-12 CID Republic of Kazakhstan ATMA AIRLINES AK-0437-10 AMA Republic of Kazakhstan AVIA-JAYNAR/avia-zhaynar AK-067-12 SAP Republic of Kazakhstan BEYBARS AIRCOMPANY AK-0442-11 BBS Republic of Kazakhstan BEK AIR AK-0463-12 BEK Republic of Kazakhstan BURUNDAYAVIA AIRLINES AK-0456-12 BRY Republic of Kazakhstan COMLUX-KZ AK-0449-11 KAZ Republic of Kazakhstan DETA AIR AK-0458-12 DET Republic of Kazakhstan EAST WING AK-0465-12 EWZ Republic of Kazakhstan LUK AERO (FORMER EASTERN EXPRESS) AK-0464-12 LIS Republic of Kazakhstan EURO-ASIA AIR AK-0441-11 EAK Republic of Kazakhstan EURO-ASIA AIR INTERNATIONAL AK-0445-11 KZE Republic of Kazakhstan FLY JET KZ AK-0446-11 FJK Republic of Kazakhstan INVESTAVIA AK-0447-11 TLG Republic of Kazakhstan IRTYSH AIR AK-0439-11 MZA Republic of Kazakhstan JET AIRLINES AK-0459-12 SOZ Republic of Kazakhstan JET ONE AK-0468-12 JKZ Republic of Kazakhstan KAZAIR JET AK-0442-11 KEJ Republic of Kazakhstan KAZAIRTRANS AIRLINE AK-0466-12 KUY Republic of Kazakhstan KAZAVIASPAS AK-0452-11 KZS Republic of Kazakhstan MEGA Airlines AK-0462-12 MGK Republic of Kazakhstan Prime aviation AK-0448-11 PKZ Republic of Kazakhstan SAMAL AIR AK-0454-12 SAV Republic of Kazakhstan SEMEYAVIA AK-450-11 SMK Republic of Kazakhstan SCAT AK-0460-12 VSV Republic of Kazakhstan ZHETYSU AIRCOMPANY AK-0438-11 JTU Republic of Kazakhstan All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic Avia Traffic Company 23 AVJ Kyrgyz Republic CENTRAL ASIAN AVIATION SERVICES (CAAS) 13 CBK Kyrgyz Republic Click Airways 11 CGK Kyrgyz Republic STATE AVIATION ENTERPRISE UNDER THE MINISTRY OF EMERGENCY SITUATIONS (SAEMES) 20 DAM Kyrgyz Republic AIR BISHKEK (FORMERLY EASTOK AVIA) 15 EEA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic Kyrgyzstan 03 LYN Kyrgyz Republic MANAS AIRWAYS 42 BAM Kyrgyz Republic S GROUP AVIATION 6 SGL Kyrgyz Republic SKY KG AIRLINES 41 KGK Kyrgyz Republic Sky Way air 39 SAB Kyrgyz Republic SUPREME AVIATION 40 SGK Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Gabon Airlines, Afrijet and SN2AG put in Annex B, including Republic of Gabon AFRIC AVIATION 010/MTAC/ANAC-G/DSA Unknown Republic of Gabon AIR SERVICES SA 004/MTAC/ANAC-G/DSA RVS Republic of Gabon AIR TOURIST (ALLEGIANCE) 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE ET REGIONALE TRANSPORT (NATIONALE) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SCD AVIATION 005/MTAC/ANAC-G/DSA SCY Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Mozambique, including Republic of Mozambique Aero-Servicos sarl MOZ-08 Unknown Republic of Mozambique Aerovisao de Mozambique Unknown Unknown Republic of Mozambique CFA Mozambique MOZ-10 Unknown Republic of Mozambique CFM-Transportes e trabalho aereo sA MOZ-07 Unknown Republic of Mozambique Emilio Air Charter lda MOZ-05 Unknown Republic of Mozambique ETA Air Charter LDA MOZ-04 Unknown Republic of Mozambique Helicopteros Capital MOZ-11 Unknown Republic of Mozambique KAYA AIRLINES MOZ-09 Unknown Republic of Mozambique Mozambique Airlines (linhas aereas de moÃ §ambique) MOZ-01 LAM Republic of Mozambique Mozambique Express/MEX MOZ-02 MXE Republic of Mozambique Unique Air Charter MOZ-13 Unknown Republic of Mozambique Safari Air MOZ-12 Unknown Republic of Mozambique VR Cropsprayers lda MOZ-06 Unknown Republic of Mozambique All air carriers certified by the authorities with responsibility for regulatory oversight of the Philippines, including Republic of the Philippines AEROEQUIPEMENT AVIATION Unknown Unknown Republic of the Philippines AEROMAJESTIC Unknown Unknown Republic of the Philippines Aerowurks Aerial SprAying Services 2010030 Unknown Republic of the Philippines AIR ASIA PHILIPPINES Unknown Unknown Republic of the Philippines AIRGURUS Unknown Unknown Republic of the Philippines Air Philippines Corporation 2009006 GAP Republic of the Philippines AIR WOLF AVIATION INC. 200911 Unknown Republic of the Philippines Airtrack Agricultural Corporation 2010027 Unknown Republic of the Philippines Asia Aircraft Overseas Philippines Inc. 4AN9800036 Unknown Republic of the Philippines Aviation Technology Innovators, Inc. 4AN2007005 Unknown Republic of the Philippines AVIATOURS FLYN INC. 200910 Unknown Republic of the Philippines AYALA aviation corp. 4AN9900003 Unknown Republic of the Philippines Beacon Unknown Unknown Republic of the Philippines BENDICE transport management inc. 4AN2008006 Unknown Republic of the Philippines Canadian helicopters philippines inc. 4AN9800025 Unknown Republic of the Philippines Cebu Pacific Air 2009002 CEB Republic of the Philippines CERTEZA INFOSYSTEMS CORP. 2011040 Unknown Republic of the Philippines Chemtrad Aviation Corporation 2009018 Unknown Republic of the Philippines CM aero SERVICES 20110401 Unknown Republic of the Philippines Corporate Air Unknown Unknown Republic of the Philippines Cyclone airways 4AN9900008 Unknown Republic of the Philippines Far East Aviation Services 2009013 Unknown Republic of the Philippines F.F. Cruz and Company, Inc. 2009017 Unknown Republic of the Philippines Huma Corporation 2009014 Unknown Republic of the Philippines Inaec Aviation Corp. 4AN2002004 Unknown Republic of the Philippines INTERISLAND AIRLINES 2010023 Unknown Republic of the Philippines Island Aviation 2009009 SOY Republic of the Philippines Island HELICOPTER SERVICES 2011043 SOY Republic of the Philippines ISLAND TRANSVOYAGER 2010022 Unknown Republic of the Philippines Lion Air, Incorporated 2009019 Unknown Republic of the Philippines Macro asia air taxi services 2010029 Unknown Republic of the Philippines MID-SEA EXPRESS Unknown Republic of the Philippines Mindanao Rainbow Agricultural Development Services 2009016 Unknown Republic of the Philippines MISIBIS AVIATION & DEVELOPMENT CORP 2010020 Unknown Republic of the Philippines NORTHSKY AIR INC. 2011042 Unknown Republic of the Philippines Omni aviation corp. 2010033 Unknown Republic of the Philippines Pacific East Asia Cargo Airlines, Inc. 4AS9800006 PEC Republic of the Philippines Pacific Airways Corporation 4AN9700007 Unknown Republic of the Philippines Pacific Alliance Corporation 4AN2006001 Unknown Republic of the Philippines Philippine Airlines 2009001 PAL Republic of the Philippines Philippine Agricultural aviation corp. 4AN9800015 Unknown Republic of the Philippines Royal air charter services Inc. 2010024 Unknown Republic of the Philippines Royal Star Aviation, Inc. 2010021 Unknown Republic of the Philippines SKYJET Unknown Unknown Republic of the Philippines SOUTH EAST ASIA AIRLINE INC. (SEAIR) 2009 004 Unknown Republic of the Philippines SOUTHERN AIR FLIGHT SERVICES 2011045 Unknown Republic of the Philippines Southstar aviation company, inc. 4AN9800037 Unknown Republic of the Philippines SOUTHWEST AIR CORPORATION Unknown Unknown Republic of the Philippines Spirit of Manila Airlines Corporation 2009008 MNP Republic of the Philippines Subic international air charter 4AN9900010 Unknown Republic of the Philippines Subic seaplane, inc. 4AN2000002 Unknown Republic of the Philippines Topflite airways, inc. 4AN9900012 Unknown Republic of the Philippines Transglobal Airways Corporation 2009007 TCU Republic of the Philippines World aviation, corp. Unknown Unknown Republic of the Philippines WcC Aviation Company 2009015 Unknown Republic of the Philippines YOkota aviation, inc. Unknown Unknown Republic of the Philippines ZenitH Air, Inc. 2009012 Unknown Republic of the Philippines Zest Airways Incorporated 2009003 RIT Republic of the Philippines All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA CONNECTION 10/AOC/2008 Unknown Sao Tome and Principe BRITISH GULF INTERNATIONAL COMPANY LTD 01/AOC/2007 BGI Sao Tome and Principe EXECUTIVE JET SERVICES 03/AOC/2006 EJZ Sao Tome and Principe GLOBAL AVIATION OPERATION 04/AOC/2006 Unknown Sao Tome and Principe GOLIAF AIR 05/AOC/2001 GLE Sao Tome and Principe ISLAND OIL EXPLORATION 01/AOC/2008 Unknown Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe TRANSAFRIK INTERNATIONAL LTD 02/AOC/2002 TFK Sao Tome and Principe TRANSCARG 01/AOC/2009 Unknown Sao Tome and Principe TRANSLIZ AVIATION (TMS) 02/AOC/2007 TMS Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, Ltd Unknown RUM Sierra Leone DESTINY AIR SERVICES, Ltd Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, Ltd Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan ALFA AIRLINES 054 AAJ Republic of the Sudan ALMAJAL AVIATION SERVICE 015 MGG Republic of the Sudan ALMAJARA AVIATION Unknown MJA Republic of the Sudan ATTICO AIRLINES (TRANS ATTICO) 023 ETC Republic of the Sudan AZZA TRANSPORT COMPANY 012 AZZ Republic of the Sudan BADER AIRLINES 035 BDR Republic of the Sudan FOURTY EIGHT AVIATION 054 WHB Republic of the Sudan GREEN FLAG AVIATION 017 Unkown Republic of the Sudan MARSLAND COMPANY 040 MSL Republic of the Sudan NOVA AIRLINES 001 NOV Republic of the Sudan Sudan Airways Unknown SUD Republic of the Sudan SUDANESE STATES AVIATION COMPANY 010 SNV Republic of the Sudan SUN AIR COMPANY 051 SNR Republic of the Sudan TARCO AIRLINES 056 Unknown Republic of the Sudan All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland All air carriers certified by the authorities with responsibility for regulatory oversight of Zambia, including Zambia ZAMBEZI AIRLINES Z/AOC/001/2009 ZMA Zambia ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE EU (2) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) State of registry AIR KORYO GAC-AOC/KOR-01 KOR DPRK All fleet with the exception of: 2 aircraft of type TU- 204 All fleet with the exception of: P-632, P-633 DPRK AFRIJET (3) 002/MTAC/ANAC-G/DSA ABS Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50, 2 aircraft of type Falcon 900 All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR Republic of Gabon AIR ASTANA (4) AK-0443-11 KZR Kazakhstan All fleet with the exception of: aircraft of type B-767, aircraft of type B-757, aircraft of type A319/320/321, aircraft of type Fokker 50 All fleet with the exception of: aircraft within the B-767 fleet, as mentioned on the AOC, aircraft within the B-757 fleet, aircraft within the A319/320/321 fleet, as mention don the AOC aircraft within the Fokker 50 fleet, as mentioned on the AOC Aruba (Kingdom of the Netherlands) AIRLIFT INTERNATIONAL (GH) LtD AOC 017 ALE Republic of Ghana All fleet with the exception of: 2 aircraft of type DC8-63F All fleet with the exception of: 9G-TOP and 9G-RAC Republic of Ghana AIR MADAGASCAR 5R-M01/2009 MDG Madagascar All fleet with the exception of: 2 aircraft of type Boeing B-737-300, 2 aircraft of type ATR 72-500, 1 aircraft of type ATR 42-500, 1 aircraft of type ATR 42-320 and 3 aircraft of type DHC 6-300 All fleet with the exception of: 5R-MFH, 5R-MFI, 5R-MJE, 5R-MJF, 5R-MJG, 5R-MVT, 5R-MGC, 5R-MGD, 5R-MGF Republic of Madagascar Air Service Comores 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros GABON AIRLINES (5) 001/MTAC/ANAC GBK Republic of Gabon All fleet with the exception of: 1 aircraft of type Boeing B-767-200 All fleet with the exception of: TR-LHP Republic of Gabon IRAN AIR (6) FS100 IRA Islamic Republic of Iran All fleet with the exception of: 14 aircraft of type A-300, 8 aircraft of type A-310, 1 aircraft B-737 All fleet with the exception of: EP-IBA EP-IBB EP-IBC EP-IBD EP-IBG EP-IBH EP-IBI EP-IBJ EP-IBM EP-IBN EP-IBO EP-IBS EP-IBT EP-IBV EP-IBX EP-IBZ EP-ICE EP-ICF EP-IBK EP-IBL EP-IBP EP-IBQ EP-AGA Islamic Republic of Iran NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL-601, 1 aircraft of type HS-125-800 All fleet with the exception of: TR-AAG, ZS-AFG Republic of Gabon; Republic of South Africa TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: 5 aircraft of type Boeing B-777 and 4 aircraft of type Boeing B-737-700 All fleet with the exception of: D2-TED, D2-TEE, D2-TEF, D2-TEG, D2-TEH, D2-TBF, D2-TBG, D2-TBH, D2-TBJ Republic of Angola (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (3) Afrijet is only allowed to use the specific aircraft mentioned for its current operations within the European Union. (4) Air Astana is only allowed for their current operations within the EU to use the specific aircraft types listed above, provided (1) they are registered in Aruba and (2) all changes to the AOC are timely submitted to the Commission and to Eurocontrol. (5) Gabon Airlines is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (6) Iran Air is allowed to operate to the European Union using the specific aircraft under the conditions set out in recital (69) Regulation (EU) No 590/2010, OJ L 170, 6.7.2010, p. 15.